Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 19, 2020                                                                                  Bridget M. McCormack,
                                                                                                                   Chief Justice

                                                                                                          David F. Viviano,
                                                                                                          Chief Justice Pro Tem
  158304(76)
                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
  TIM EDWARD BRUGGER, II,                                                                              Richard H. Bernstein
                                                                                                       Elizabeth T. Clement
           Plaintiff-Appellee,                                                                         Megan K. Cavanagh,
                                                                    SC: 158304                                          Justices

  v                                                                 COA: 337394
                                                                    Midland CC: 15-002403-NO
  MIDLAND COUNTY BOARD OF ROAD
  COMMISSIONERS,
             Defendant-Appellant.
  ______________________________________/

         On order of the Chief Justice, the motion of defendant-appellant to file a response
  to the brief amicus curiae of Scott Crouch is GRANTED. The response submitted on
  October 6, 2020, is accepted for filing.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                 October 19, 2020

                                                                               Clerk